 396324 NLRB No. 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2For the reasons explained elsewhere in this decision, we shallmodify the judge™s recommended Order by deleting the expunction
provision from the recommended Order and by substituting for the
judge™s bargaining order a provision that requires the Respondent to
bargain with the Union over the effects of its decision to change its
shift system, including the layoff of unit employees. Accordingly, we
shall amend the judge™s remedy by substituting a make-whole provi-
sion appropriate to an effects bargaining violation, i.e., one analo-
gous to that set out in Transmarine Navigation Corp., 170 NLRB389 (1968), in place of the reinstatement and make-whole require-
ments set out in the judge™s remedy.3170 NLRB 389 (1968). This remedy is intended to compensatefor the loss of bargaining leverage that a union might have possessed
had bargaining occurred before the action at issue was taken. See,
e.g., Stevens Pontiac-GMC, 295 NLRB 599, 602-603 (1989).4All dates hereafter refer to 1996 unless otherwise stated.Odebrecht Contractors of California, Inc. andInternational Union of Operating Engineers,
Local 12, AFLŒCIO. Cases 31ŒCAŒ21966 and31ŒCAŒ21967September 19, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn December 17, 1996, Administrative Law JudgeJames M. Kennedy issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the Union filed a brief in opposition.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions, to amend the remedy,and to adopt the recommended Order as modified and
set out in full below.2The judge stated that the principal issue here is‚‚whether or not [the] Respondent was free to unilater-
ally change its rotating shift system which resulted in
the layoff of the 79 employees listed in Appendix A™™
of the judge™s decision. Although the judge found, in
effect, that the Respondent was free to unilaterally
change its rotating shift system, he further found that
the Respondent was not free to unilaterally lay off the
79 employees without timely notifying the Union and
bargaining over that matter. Accordingly, the judge
concluded that the Respondent violated Section 8(a)(5)
by unilaterally laying off the 79 employees. In reach-
ing this conclusion, the judge reasoned that the Re-
spondent™s failure to notify the Union of the layoffs
deprived the Union of an opportunity to bargain over
‚‚the procedures to be followed in layoffs, the recall
rights of employees who were to be laid off and the
effects that such a layoff would have on those employ-
ees.™™ Relying, inter alia, on Lapeer Foundry & Ma-chine, 289 NLRB 952, 955Œ956 (1988), andPlastonics, Inc., 312 NLRB 1045 (1993), the judgefound that the appropriate remedy for this violation re-quired the reinstatement of the laid-off employees and
the payment of full backpay to them, plus interest, for
the duration of the layoffs.The Respondent excepts, inter alia, to the judge™sfinding that reinstatement with full backpay for the du-
ration of the layoffs is the appropriate remedy here. In
this regard, the Respondent contends that since the de-
cision to reduce the number of shifts was not amenable
to resolution through collective bargaining, ‚‚the deci-
sion to conduct the layoff was not a mandatory subject
to [sic] bargaining,™™ and, therefore, the Respondent
was obligated to bargain only over the effects of that
decision, not the decision itself. Accordingly, the Re-
spondent asserts that only a remedy appropriate for an
effects bargaining violation, analogous to that set out
in Transmarine Navigation Corp.,3is warranted here.For the reasons set forth below, we find that the Re-spondent™s failure in this case to timely notify and bar-
gain with the Union over its layoff of the 79 unit em-
ployees is an effects bargaining violation. Accordingly,
we shall order the Respondent to remedy this violation
by making whole the laid-off employees in the manner
set out in Transmarine Navigation, supra.The facts have been fully set out by the judge. Inbrief, the Respondent is a general contractor currently
engaged in constructing a large earthen dam, known as
the Seven Oaks Dam, near Highland, California. The
Union was certified on February 7, 1995, as the 9(a)
collective-bargaining representative of the Respond-
ent™s employees working on the Seven Oaks Dam
project who perform work traditionally performed by
operating engineers, i.e., the operation and mainte-
nance of heavy construction equipment.After the Union™s certification, the parties engagedin collective bargaining for over a year. The principal
obstacle to reaching an agreement was the Respond-
ent™s method of computing wages under its ‚‚Rolling
Four Ten™™ shift procedure, whereby each of four shifts
worked 10 hours a day during a 4-day week. The Re-
spondent paid the employees at the straight time rate
for each of the hours worked over 8 hours a day. The
Union contended throughout negotiations that under its
policies and California law, the employees should be
paid time and a half for each hour worked over 8
hours a day.On April 2, 1996,4Richard Soares, the Respondent™sproject manager, sent a letter to the Union in which he
stated that ‚‚[e]ffective April 15, 1996, a five (5) day,
eight (8) hours/day work week will be implemented
for both day and night shifts ... in lieu of the 
RollingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00396Fmt 0610Sfmt 0610D:\NLRB\324.052APPS10PsN: APPS10
 397ODEBRECHT CONTRACTORS OF CALIFORNIA5The full text of the letter is set out in sec. II,D, of the judge™sdecision.6In her opening statement at the hearing, counsel for the GeneralCounsel stated that ‚‚[t]he General Counsel found that [the layoff of
the 79 employees in April 1996] was an economic layoff; hence, therespondent™s obligation was limited to effects bargaining.™™ (Tr.9:22Œ24.) (Emphasis added.)7Id. at 771. We agree with the Board™s statement in Miami Rivetof Puerto Rico, supra, that a layoff is a ‚‚mandatory bargaining sub-ject™™ and specifically disavow the judge™s statement, at fn. 6 of his
decision, that the Board ‚‚has backed away from™™ its view that the
layoff of employees ‚‚falls within the mandatory bargaining arena.™™Four Ten shifts.™™5On April 9, however, 6 days beforethe scheduled shift change, the Respondent began a
major reduction in force that included the layoff of ap-
proximately half of the 79 employees ultimately laid
off. On April 12, William Waggoner, the Union™s chief
negotiator, called John Bechard, the Respondent™s
business manager, and complained that the Respondent
was firing people discriminatorily and that there need-
ed to be a meeting right away to address this situation.
Bechard replied that the Respondent was reducing its
work force by 50 percent and that the selections were
based on performance and supervisory evaluations. It
is undisputed that the Respondent laid off 79 employ-
ees as a result of its decision to change its rotating
shift system.Based primarily on Bechard™s testimony that the re-duction in force had begun on April 9, 3 days before
Waggoner™s April 12 phone call to Bechard and 6 days
prior to the announced April 15 schedule change, the
judge found that the Respondent, by presenting the
Union with a fait accompli, failed to bargain over the
decision to lay off the employees and the effects of
that decision. Accordingly, as explained above, the
judge ordered the Respondent to reinstate the laid-off
employees and to make them whole by paying them
backpay for the duration of the layoffs.We find that the judge, in providing a full backpayand reinstatement remedy, erred by failing to consider
that the layoff decision was itself an effect of another
decision, i.e., the Respondent™s decision to change its
rotating shift system, which was neither alleged nor
found to be a mandatory subject of bargaining. In this
regard, the complaint alleged that the Respondent vio-
lated Section 8(a)(5) solely on the ground that ‚‚Re-
spondent has failed and refused to bargain collectively
with the Union as the exclusive collective-bargaining
representative of the [unit] employees ... in that Re-

spondent unilaterally laid of 128 [sic] employees with-
out first giving notice to or bargaining with the
Union.™™ At the hearing in this case and in her
posthearing brief to the judge, counsel for the General
Counsel clearly explained that this 8(a)(5) complaint
allegation alleged only an effects bargaining violation.6Further, we observe that the General Counsel™s alle-gation that the Respondent was obligated to bargain
over the layoffs as an effect of a decision that was not
itself alleged to be subject to bargaining, i.e., its deci-
sion to change its rotating shift system, is consistent
with Board doctrine in such cases. In Miami Rivet ofPuerto Rico, 318 NLRB 769 (1995), for example, theBoard found that the respondent was obligated to pro-vide the union the precise timetable for its layoff of
unit employees that followed its decision to partially
close its facility. The Board explained that[t]his request is plainly relevant to effects bargain-ing. Those effects included the layoff, patently
itself a mandatory bargaining subject. That is so
even where, as here, the layoff is an effect of an
entrepreneurial decision that is not alleged to be
subject to bargaining.7Accordingly, we find that the Respondent has violated
Section 8(a)(5) by failing to bargain with the Union
over the effects of its decision to change its rotating
shift system, including the layoff of the 79 employees
listed in Appendix A of the judge™s decision.AMENDEDREMEDYHaving found that the Respondent violated Section8(a)(1) and (5) of the Act, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent unlawfully re-
fused to bargain with the Union about the effects of
its decision to change its rotating shift system, includ-
ing its layoff of 79 unit employees, we shall accom-
pany our Order to bargain with a limited backpay re-
quirement designed both to make employees whole for
losses, if any, suffered as a result of the violation, and
to recreate in some practicable manner a situation in
which the parties™ bargaining position is not entirely
devoid of economic consequences for the Respondent.
We shall do so in this case by requiring the Respond-
ent to pay backpay to the 79 laid-off employees in a
manner analogous to that required in TransmarineNavigation Corp., supra.Thus, the Respondent shall pay employees backpayat the rate of their normal wages when last in the Re-
spondent™s employ, from 5 days after the Board™s deci-
sion until the occurrence of the earliest of the follow-
ing conditions: (1) the date the Respondent bargains to
agreement with the Union about those subjects pertain-
ing to the effects on its employees resulting from its
decision to change its shift system; (2) a bona fide im-
passe in bargaining; (3) the failure of the Union to re-
quest bargaining within 5 days of our decision, or to
commence negotiations within 5 days of the Respond-
ent™s notice of its desire to bargain with the Union; or
(4) the subsequent failure of the Union to bargain in
good faith; but in no event shall the sum paid to any
of the employees exceed the amount he would haveVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00397Fmt 0610Sfmt 0610D:\NLRB\324.052APPS10PsN: APPS10
 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™earned as wages from the date on which he was laidoff to the time he was recalled or secured equivalent
employment elsewhere, or the date on which the Re-
spondent shall have offered to bargain, whichever oc-
curs sooner; provided, however, that in no event shall
this sum be less than these employees would have
earned for a 2-week period at the rate of their normal
wages when last in the Respondent™s employ.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set out in full below and orders that the
Respondent, Odebrecht Contractors of California, Inc.,
Highland, California, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Soliciting employees to file decertification peti-tions with the Board.(b) Telling employees that the rights guaranteedthem by Section 7 of the Act are meaningless and sug-
gesting that the exercise of those rights will result in
employees getting into trouble with the Respondent.(c) Failing to bargain with the Union over the ef-fects of its decision to change its rotating shift system,
including the layoff of the 79 employees listed in Ap-
pendix A of the judge™s decision.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Bargain with the Union over the effects of its de-cision to change its rotating shift system, including the
layoff of the 79 employees listed in Appendix A of the
judge™s decision.(b) Pay the 79 employees who were laid off as a re-sult of its decision to change its rotating shift system
backpay as set forth in the amended remedy section of
this decision.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amounts of backpay
due under the terms of this Order.(d) Within 14 days after service by the Region, postat its office in Highland, California, and at its jobsites
in San Bernadino County, California, copies of the at-
tached notice marked ‚‚Appendix B.™™8Copies of thenotice, on forms provided by the Regional Director forRegion 31, after being signed by the Respondent™s au-thorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the
notice to all current employees and former employees
employed by the Respondent at any time since Decem-
ber 1, 1995.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps the Respondent has taken to com-
ply.MEMBERFOX, concurring.I agree, for the reasons stated by the judge as modi-fied or clarified by my colleagues™ opinion, that the
Respondent violated the Act in all the respects re-
flected in our order. In view of the fact that the Gen-
eral Counsel alleged that the Respondent™s obligation
to bargain over the layoffs was merely an ‚‚effects bar-
gaining™™ obligation and litigated the Respondent™s al-
leged refusal to bargain on the ‚‚effects bargaining™™
theory, I agree that a Transmarine remedy is appro-priate. Given the General Counsel™s exclusive authority
under Section 3(d) of the Act to draft the complaint,
we have no basis for passing on whether the General
Counsel should have alleged either that the Respond-
ent™s related unilateral decision to alter its shift system
was unlawful or that the obligation to bargain over the
layoffs stood on its own. Compare Fast Food Mer-chandisers, 291 NLRB 897, 903Œ904 (1988) (MemberCracraft, dissenting). I therefore do not pass on wheth-
er, had the General Counsel litigated the violations inthis case differently, Miami Rivet of Puerto Rico, 318NLRB 769, 771Œ772 (1995), would be dispositive of
the remedial issue.APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00398Fmt 0610Sfmt 0610D:\NLRB\324.052APPS10PsN: APPS10
 399ODEBRECHT CONTRACTORS OF CALIFORNIA1All dates are 1996 unless otherwise indicated.2At the time of the hearing, August 1996, the project had beenunderway for about 2 years. It will be approximately 2 more years
before it is completed. In addition to the persons involved in the
elections, Respondent employed other construction crafts as well.
These employees were represented, on a prehire basis under Sec. 8(f)
of the Act, by most of the traditional building and construction
trades unions under an agreement known as the Project Labor
Agreement, signed on April 27, 1994, by several traditional AFLŒ
CIO construction unions, the District Council of Carpenters, Plaster-
ers and Cement Masons Local 97, and Laborers Local 783, as well
as Teamsters Local 166. The Teamsters Local apparently had taken
on the responsibility of providing persons skilled in the operating en-
gineers craft, but had no interest in representing them.To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
solicit employees to file decertifica-tion petitions with the Board.WEWILLNOT
tell employees that the rights guaran-teed them by Section 7 of the Act are meaningless, or
suggest to them that the exercise of those rights will
result in employees getting into trouble with us.WEWILLNOT
fail to bargain with the InternationalUnion of Operating Engineers, Local 12, AFL-CIO,
over the effects of our decision to change the rotating
shift system, including the layoff of unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
bargain with International Union of Oper-ating Engineers, Local 12, AFLŒCIO over the effects
of our decision to change our rotating shift system, in-
cluding the layoff of unit employeesWEWILL
pay the 79 employees, who were laid offas a result of the April 15, 1996 shift change, backpay
as set forth in the amended remedy section of this de-
cision.ODEBRECHTCONTRACTORSOF
CALI-FORNIA, INC.Alice Joyce Garfield, Esq., for the General Counsel.Franklin E. Wright, Esq. (Winstead, Sechrest & Minick), ofDallas, Texas, for the Respondent.David P. Koppelman, Esq., of Pasadena, California, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEJAMESM. KENNEDY, Administrative Law Judge. This casewas tried in Los Angeles, California, on August 12, 1996.1on a complaint issued by the Regional Director for Region
31 of the National Labor Relations Board on June 11. It is
based on unfair labor practice charges filed April 17 by
International Union of Operating Engineers, Local 12, AFLŒ
CIO (the Union). The complaint alleges that Odebrecht Con-
tractors of California, Inc. (Respondent) has engaged in cer-
tain violations of Section 8(a)(5) and (1) of the National
Labor Relations Act (the Act).IssuesThe principal issue presented by the consolidated com-plaint is whether or not Respondent was free to unilaterally
change its rotating shift system which resulted in the layoff
of the 79 employees listed in Appendix A. That conduct issaid to be violative of Section 8(a)(5). Subsidiary to thatissue are some contentions that Respondent interfered with or
coerced employees with respect to their Section 7 rights.
Specifically, the complaint, as amended on the record, asserts
that Respondent solicited an employee to take steps to decer-
tify the Union and also threatened to take some sort of nega-
tive personnel action against employees who were sympa-
thetic to the Union. The latter allegations supposedly con-
stitute violations of Section 8(a)(1).All parties have filed briefs which have been carefullyconsidered. Based on the entire record, including my obser-
vation of the demeanor of the witnesses, I make the follow-
ingFINDINGSOF
FACTI. JURISDICTIONRespondent, a California corporation, is a general contrac-tor principally engaged in civil construction. The project in
question is a large earthen dam located near Highland, Cali-
fornia, in San Bernardino County known as the Seven Oaks
Dam. It admits that during the past 12 months it has pur-
chased and received from sources outside the State goods
and services valued in excess of $50,000. Accordingly, Re-
spondent admits it is, and I find it to be, an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act. It also admits the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act, and I
so find.II. ALLEGEDUNFAIRLABORPRACTICES
A. Certification; Early BargainingRespondent admits in its answer, that the Union, after anNLRB election, was certified on February 7, 1995, as the
9(a) collective-bargaining representative of those of its em-
ployees who are engaged in work traditionally performed by
operating engineers. In general, that work involves the oper-
ation and maintenance of heavy construction equipment. It is
unnecessary for our purposes to explicate the entire range of
such work. It is adequately described in the certification
quoted in the complaint. The election was conducted among
such employees who were working at Respondent™s Seven
Oaks Dam project.2After the certification, the parties engaged in collectivebargaining for well over a year. The principal barrier to
reaching an agreement was a fundamental difference respect-
ing the manner in which Respondent operated its shifts. In
general, Respondent utilized a shift procedure commonlyVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00399Fmt 0610Sfmt 0610D:\NLRB\324.052APPS10PsN: APPS10
 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The Project Labor Agreement permitted the Rolling Four Tensprocedure and also contained a management-rights clause satisfac-
tory to Respondent.4The parties have stipulated that CBPO is a previous name of Re-spondent; many of the witnesses referred to Respondent by that
name.called ‚‚Rolling Four Tens,™™ meaning that each of four shiftsof employees worked 10 hours per day, rather than 8, but
only a 4-day week, though work was performed 7 days a
week. Respondent paid these employees the straight time
rate, rather than overtime, for each of the hours exceeding
8 in a day. The Union asserted throughout the negotiationsthat any work over 8 hours per day should be paid time and
a half under its policies and moreover, Respondent™s practice
contravened California law. The wage-hour laws of that State
are more liberal than the Federal Wage-Hour law which re-
quires overtime pay only after the employee™s work exceeds
40 hours per week.Respondent insisted on maintaining the overtime situationit had established, asserting both that Federal law applied and
that exceptions to the California rules could be made where
a 4Œ10s schedule had been established. The Union eventually
filed a lawsuit over Respondent™s overtime practices; it was
unresolved at the time of this hearing. Moreover, Respondent
demanded that any collective-bargaining contract which it
signed include a ‚‚management rights™™ clause permitting it
to set manning levels as it saw fit.3That became a problemas Union Business Manager and Chief Negotiator William
Waggoner has firmly opposed the inclusion of management-
rights clauses wherever he could. Indeed, negotiations stalled
on those points, despite numerous sessions in both 1995 and
1996.B. Osborn; Solicitation of Decertification PetitionIn December 1995, equipment operator Mark Osborn hada conversation with Respondent™s business manager, John
Bechard, on the steps to the office. Osborn initially inquired
about whether Respondent would continue to sponsor a base-
ball team. As he turned to go, he says he asked Bechard:‚‚[B]y the way, John, how™s the Union negotiationsgoing?™™ And he said, ‚‚They have broken off.™™ And I
told him, I said, ‚‚That™s too bad because I need bene-
fits for my family.™™ And then, Mr. Bechard made the
comment that the company would be prepared to offer
a ‚‚very attractive package.™™ I said, ‚‚Well, how would
that be done?™™ He said that an employee would have
to circulate a petition to decertify the Union, and he
asked me if I would be interested in doing this. I said,
‚‚Well, I don™t know the laws or the procedure. How
is this done?™™ He said, ‚‚You would have to be in
touch with the NLRB. They would guide you through
it and that the petition would have to have 30% of the
employees doing operating engineer work. And then a
vote would be taken, and you would have to have 50,
plus one.™™Then I asked him to explain a little bit about thebenefit package that he was referring to. He said it
would ‚‚probably cost not more than about $3 an
hour.™™ And then he stopped, and said, ‚‚I can™t say
anymore because the Union could sue CBPO4for un-fair labor practices.™™ I said, ‚‚Well, John, how the hellcan I take this to the employees if I can™t answer the
questions?™™ Then I left.[Edited for punctuation.]About 3 weeks later, again near the office steps, Osbornand Bechard spoke a second time. Osborn™s testimony:Q. [BYMS. GARFIELD] And can you tell us please,again, in as detailed a fashion as you are able to, whosaid what?A. Well, as I was coming out, John was in a hurry,and he come by and said have you thought anymore
about our last conversation? He said the petition has got
to be done by January 26th.Q. Who said that?
A. Mr. Bechard.[
...] I 
said, ‚‚John ....™™ I
said, ‚‚I™m a Union member. Jim Fox,™™ who is the su-
perintendent, ‚‚knows that; the employees know it.™™ I
said, ‚‚I™m really not interested.™™ [...] That was basi-

cally about it.[Edited for punctuation and continuity.]Respondent offered no rebuttal to Osborn™s testimony.The Board has long held that an employer may not, with-out running afoul of Section 8(a)(1), solicit employees to file
decertification petitions. See Wahoo Packing Co., 161 NLRB174 (1966); Manna Pro Partners, 304 NLRB 782, 790(1991), affd. 986 F.2d 1346 (10th Cir. 1993). The solicitation
can take many forms, including the one seen here, a promise
that Respondent has ‚‚a very attractive package™™ to offer.
While vague, it is nonetheless a promise which at the very
least would provide benefits no worse than those already ob-
tained by the Union. Dayton Blueprint Co., 193 NLRB 1000,1107 (1971); Fabric Warehouse, 294 NLRB 189, 191(1989); Ron Tirapeli Ford, 304 NLRB 576, 578 (1991), affd.in pertinent part 987 F.2d 433 (7th Cir. 1993). There is no
significant difference between those cases and this one. Ac-
cordingly, I find that Bechard™s solicitation here violated
Section 8(a)(1).C. Martin; Unspecified Reprisal for Union ActivityParagraph 10(b) of the complaint assets that ‚‚on or aboutMarch 15, 1996, [Respondent™s plant supervisor] Dan Lin-
coln threatened to take unspecified action against employees
sympathetic to the Union.™™ That paragraph is latently ambig-
uous and resulted in my hearing some testimony which coun-
sel for the General Counsel conceded was not contemplated
by the complaint. She specified, and her brief supports it,
that her intention was to focus on a conversation between
Bill Martin and Lincoln relating to a remark referencing em-
ployee rights set forth in an official NLRB notice announcing
that an election petition had been filed. It is not clear from
the record exactly what Martin™s usual job is, but in March
he was working in the permanent plant warehouse, having
been assigned there on light duty due to a back problem.The incident on which the General Counsel relies in sup-port of the allegation is Lincoln™s retort to Martin™s remark
that employees had rights, pointing to a newly posted NLRB
notice which described those rights. According to Martin, it
occurred in the afternoon of the same day he had been hand-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00400Fmt 0610Sfmt 0610D:\NLRB\324.052APPS10PsN: APPS10
 401ODEBRECHT CONTRACTORS OF CALIFORNIA5An employee had filed a decertification petition shortly before.The notice to which Martin referred is routinely sent to an employer
on the filing of a representation petition. It describes various rights
and procedures under both Secs. 7 and 9 of the Act. The Board asks
employers to post the notice to educate both the employer and the
employees about their responsibilities and rights during the
preelection period.ing out union flyers with some union officials in the parkinglot, believed to be March 9. He testified:Q. [BYMS. GARFIELD] Now, later that day, thatsame day, did you have a conversation with Mr. Lin-
coln?A. Yes, I did.Q. Approximately when?
A. It would have been after lunch.
Q. And can you tell us please where that conversa-tion took place?A. Where I working behind the counter of the tool-room handing out tools.Q. Can you tell us please in as detailed fashion asyou can what you said and what Mr. Lincoln said?A. He spoke first. ‚‚Give me a little bit of moneynow, and I™ll give you a lot of money later.™™ I laughed,
and I said, ‚‚Mr. LincolnŠ™™ I pointed to a poster with
my pencil and said, ‚‚We have rights. It™s not fair as
far as how you are treating me and some other people,
these are the rights.™™ He turned and walked two steps
to me, pointed at me and said, ‚‚Martin, I thought you
were smarter than that.™™ He turned and walked away....
Q. Okay. When Mr. Lincoln said, ‚‚Give me a little,I™ll give you a lot,™™ do you know what he was refer-
ring to?A. Uh, exactly what he thought, no.
Q. Had you heard him make that comment before?
A. Yes.
Q. And when he had made it before, what was hereferring to?A. We were talking about a union. We were discuss-ing union matters, or generally to the point, union mat-
ters. And then he would make this statement, ‚‚Give me
a little money now, give you a lot later,™™ or ‚‚Give me
money now, I™ll give you some later.™™ It was a little
different each time, but it was the sameŠlike a poem.Q. You testified that you pointed to a poster that saidemployees have rights, correct?A. Yes.
Q. I would like to show you what has been markedas GCŒ4. [NLRB form 5492 (8Œ95).]5Can you identifythat Mr. Martin, please?A. Yes. That™s what was on the back of the door?
Q. That is what you pointed to during this conversa-tion with Mr. Lincoln?A. Right.[Edited for punctuation and continuity.]Lincoln did not directly refute Martin™s testimony. He firstspoke of the amount of hourly wage each of the employees
received, plus the fringe benefit allowance. He pointed out
that each employee was then receiving $31 per hour, includ-
ing $9 for fringe benefits. He then testified:Q. [BYMR. WRIGHT] Did you ever make the com-ment ‚‚give me a little bit of money now, I will give
you little bit later,™™ referring to what the union™s usual
procedure was? Do you recall ‚‚give me little bit of
money now and I will give you a lot later™™ as the way
the union operated? Do you recall making any state-
ment like that?A. No.
JUDGEKENNEDY: Do you [not] recall it, or not doingit, or .... 
Are you saying you did not do it?THEWITNESS: No. I have no recollection of anyconversation along that line.[Edited for punctuation, continuity and transcript cor-rection.]Martin did not include any reference to the incident in theaffidavit which he gave the Board agent during the investiga-
tion of the case. He explained that the Board agent would
not let him use the personal notes which he says he had
made contemporaneously to help him with the affidavit. On
redirect, to counter the credibility problem created by the
omission, he did present the notes; these had been given to
the General Counsel only the day before the hearing. They
do seem to qualify as a prior consistent statement, yet I am
not wholly convinced. It seems most odd that a Board inves-
tigator would deny a witness the opportunity to review near-
contemporaneous and, therefore, more likely accurate,
records. Wouldn™t the investigator also want the notes placed
in the investigative file? Why, then, didn™t they come to the
General Counsel™s attention sooner than they did?That circumstance lessens the probability of Martin™s pro-bity. Yet, Lincoln could not deny it either, only weakly say-
ing he couldn™t recall making such a statement. Even so, Lin-
coln admitted to an unusual curiosity about Martin™s union
doings. He asked what Martin had been doing with the group
by the gate, and when Martin responded that he was talking
with the union business representative, admits he asked Mar-
tin why, something that was none of his business, even if
done noncoercively. He then said Martin replied they were
‚‚working on possibly voting the union in.™™ That, too, is an
odd statement, since the Union had been voted in a year be-
fore and continued to hold its Section 9(a) status. If anything,
they would have been discussing the decertification effort,
not an election, since no election had yet been ordered. More
likely the Union was considering revitalizing the movement
either because of the decertification petition or in order to re-
establish its bargaining strength. Either way, Lincoln™s testi-
mony cannot be seen as likely to be an accurate recitation
of what Martin had told him.Accordingly, while I recognize that Martin™s own credibil-ity is weak, Lincoln™s failure to deny and his inability to
place the conversation in a credible context renders it even
less believable. Therefore, I credit Martin™s version. Thus, as
it stands, Martin has testified that Lincoln, after seeing Mar-
tin fortify his right to engage in union activity by pointing
to an official Board notice, denigrated that right by saying,
‚‚Martin, I thought you were smarter than that.™™I find that, in context, Lincoln™s remark was intended tobe contemptuous of Martin™s right to engage in protected
union activity and to suggest that Martin had taken a position
which was so unwise as to risk being seen in a negative lightVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00401Fmt 0610Sfmt 0610D:\NLRB\324.052APPS10PsN: APPS10
 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
not only by him but by Respondent™s management as well.Moreover, the remark not only hinted at retaliation, it aimed
to undermine the protective mantle of the Act, for he was be-
littling the statutory rights described in the official Board no-
tice. In a very real sense Lincoln was declaring the rights to
be meaningless, that Martin was pursuing a futility which
would only cause him some sort of loss. In that cir-
cumstance, I find the remark to be aimed at coercing Martin
from engaging in protected Section 7 activity, and therefore
a violation of Section 8(a)(1) as alleged by the General
Counsel.D. The Layoffs as a Unilateral ActSometime in late March or early April 1996, Respondentconcluded that the Rolling Four Ten schedule was not work-
ing out. The date of the decision to change scheduling pro-
grams is not clear from the record. Nonetheless, on April 2,
Respondent™s project manager, Richard Soares, wrote a letter
to the Union. For reasons which are somewhat obscure, the
letter was sent to the Union™s suboffice in Colton, rather than
its main office in Pasadena. In addition, it was sent to the
attention of Robert (Bobby) Dye, an assistant business agent.
Dye had been present during the 1995 negotiation sessions,
but had not participated in the 1996 meetings. Furthermore,
Dye is stationed at the Union™s suboffice in Indio, not Col-
ton. It would seem that the letter was almost designed to go
awry.Respondent™s business manager, John Bechard, explainedthat the letter was sent under his direction. He knew the
Union™s chief negotiator was Waggoner and that he was the
person responsible for scheduling negotiations. Even so, he
sent the letter to a location and to a person which would re-
quire union officials to forward it to their headquarters of-
fice, at least once if not twice.The letter, in evidence as General Counsel™s Exhibit 2,was received by the Colton office on April 4 and telefaxed
to the Pasadena headquarters that day. In its entirety it reads:This letter is to inform you of a change in the hoursof work at the Seven Oaks Dam project. Effective April
15, 1996, a five (5) day, eight (8) hours/day work week
will be implemented for both day and night shifts.
Overtime on each day may range up to two (2) addi-
tional hours per shift and on the sixth and seventh day
as dictated by the project schedule and requirements.
This schedule will be in lieu of the Rolling Four Tenshifts. [Emphasis added.]Waggoner testified that he did not see the letter until April15, explaining that he was out of town during most of that
time. Bechard says he had two telephone conversations with
Waggoner between April 4 and 15. He asserts that the first
occurred on April 4 and the second on April 12.Waggoner says that he first saw the letter on April 15when Staff Attorney Koppelman showed it to him. He says
he then called Bechard. Waggoner testified:I advised Mr. Bechard that due to the fact that theyhad eliminated the so called Rolling Four Tens that we
should probably arrange for a negotiation. He said,
‚‚Well, I™d like to have permission to go ahead and
eliminate two of these shifts.™™ He said all of the othertrades on the job, they had agreed to that. I said,‚‚Well, I don™t want to agree to that on the phone, and
we should probably negotiate that. And I™d like to do
it at the bargaining table.™™Waggoner went on to say that Bechard advised that nego-tiations could not begin until Soares had returned from
abroad. Waggoner further asserts that Bechard told him noth-
ing about layoffs affecting the Operating Engineers, except
the reference to eliminating the shifts. Waggoner did admit
that he knew the elimination of two shifts would require the
layoff of a large number of Operating Engineers.Bechard denies ever seeking Waggoner™s permission toeliminate any shifts. He says that on April 4, Waggoner
called him to say that since the company had changed shifts,
he was ready to sign an agreement and recommended that a
meeting be called. Bechard says he told Waggoner that
Soares was out of the country and would not return until
May 6.Bechard says that on April 12, Waggoner called again.During that conversation Waggoner complained that Re-
spondent was firing people discriminatorily and he needed to
have a meeting right away to address the situation, saying
that the situation was too important to jeopardize a $300 mil-
lion project even if Soares was still out of town. Bechard re-
plied that the company was doing a reduction in force and
the selections were based on performance and supervisory
evaluations, since the reduction was to be 50 percent.Bechard™s testimony here acknowledges that Respondenthad in fact begun a major reduction in force, i.e., the layoff
of approximately half of the 79 employees ultimately let go.
There is no dispute that the layoff procedure commenced on
April 9, 3 days before Bechard says Waggoner called the
second time. Furthermore, that date precedes the date of the
shift change by almost a week. Respondent™s April 2 letter
had announced that the shift change would not begin until
April 15.One could at this point observe that there is a credibilitydiscrepancy between the testimony given by Waggoner and
that given by Bechard. However, I do not deem it necessary.
It is clear to me that Bechard™s testimony constitutes an ad-
mission that Respondent violated Section 8(a)(5) of the Act.
It is true that the record contains additional evidence relating
to the question of whether or not the Union waived its right
to bargain over the nature of the layoff, and I shall discuss
that question below. However, the short answer to that issue
is that Respondent did not even keep its word with respect
to the date the change was to be made. In reality Respondent
presented the Union with no opportunity to bargain; instead
it presented it with a fait accompli.Specifically, the Union was the Section 9(a) representativeof the operating engineers employed by Respondent. That
status resulted from a Board certification which had issued
a little over a year previously. At no time during the period
between the issuance of the certification and the decision to
lay off the employees has Respondent had reason to doubt
the Union™s representative status. Indeed, although bargaining
in 1996 had been temporarily halted due to an apparent im-
passe, no party had reason to think that bargaining was over.
Certainly the certification, though over a year old, had barred
the employer from making unilateral changes. See AdairStandish Corp., 292 NLRB 890 fn. 1 (1989), enfd. in perti-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00402Fmt 0610Sfmt 0610D:\NLRB\324.052APPS10PsN: APPS10
 403ODEBRECHT CONTRACTORS OF CALIFORNIA6In Lapeer Foundry & Machine, 289 NLRB 952 (1988), theBoard held that the decision to lay off employees falls within the
mandatory bargaining arena. That doctrine has met uncertainty in the
courts and the Board has backed away from it. Holmes &Narver/Morrison-Knudsen, 309 NLRB 146, 147 fn. 3 (1992). In thiscase, counsel for the General Counsel has specifically disclaimed an
intention to allege that the decision to change shifts resulting in a
large layoff is a mandatory bargaining subject. Instead, she seeks a
finding that Respondent failed to timely notify the Union of the de-
cision and failed to bargain about its effects. Specifically see Tr.
9:19.7Respondent in large part relies on American Diamond Tool, 306NLRB 570 (1992), to support its concept of postevent waiver. It is
distinguishable on its facts, for the union there was on notice of the
change, chose not to bargain and also proposed a management-rights
clause which permitted unilateral layoffs. None of those facts is
present here.nent part 912 F.2d 854 (6th Cir. 1990). In fact, Respondent,by virtue of the April 2 letter was implicitly continuing to
recognize its duty to advise the Union of pending matters
likely to affect wages, hours, and terms and conditions of
employment.We start first with a clear point of law: A layoff of em-ployees effects a material, substantial, and significant change
in the affected employees™ working conditions. NLRB v.Katz, 369 U.S. 736, 747 (1962), Warehouse & Office Work-ers Local 512 v. NLRB, 795 F.2d 705, 710Œ711 (9th Cir.1986); Rangeaire Co., 309 NLRB 1043, 1047 (1992). Ac-cordingly, in a layoff scenario certain requirements must be
met in order to observe the good-faith bargaining obligation
of Section 8(a)(5) and Section 8(d). Thus, even if it may be
argued successfully that the decision to make an economic
layoff falls within the employer™s exclusive purview,6therules under which layoffs are to be made, are clearly a man-
datory subject of bargaining. Where the rules have not yet
been established, an employer who wishes to make changes
which will result in a layoff must at the very least timely no-
tify the Union that a layoff decision has been made and give
the Union the opportunity to bargain about how it will
change the circumstances of the affected employees. Indeed,
the Board has specifically held, where the parties have yet
to establish their rules regarding how layoffs are to be han-
dled, that they must bargain over those rules before imple-
menting the layoff. Specifically, in Clements Wire, 257NLRB 1058, 1059 (1981), the Board said:Although an employer may properly decide that an eco-nomic layoff is required, once such a decision is made
the employer must nevertheless notify the Union, and,
upon request, bargain with it concerning the layoffs, in-
cluding the manner in which the layoffs and any recalls
are to be effected.This principle has recently been revisited in Porta-KingBuilding Systems v. NLRB, 14 F.3d 1258 (8th Cir. 1994),enfg. 310 NLRB 539 (1993). There an employer, which had
opened a new plant on a nonunion basis, relying on a past
practice in effect at its older, unionized plant, laid off five
employees without notice to the union, although the union
had been recently certified at the new plant. The court ob-
served, using that fact pattern as its context, ‚‚Layoffs are a
compulsory subject of bargaining and therefore a unilateral
layoff by Porta-King violates Section 8(a)(5).™™ Also Ware-house & Office Workers Local 512 v. NLRB, supra.With that principle in mind, it takes no great effort to con-clude that the instant case is one more in the same line.
Here, Respondent told the Union in its April 2 letter that it
intended to change the shift system on April 15. Whether ornot the Union clearly understood that such an intent meant79 layoffs (and Waggoner testified that he understood that
such a change would mean layoffs), the fact is that these lay-
offs were begun before Respondent said they would and
were of a magnitude much greater than the small, incidental
layoffs, which had occurred before (and about which the
Union knew nothing). Moreover, even under Respondent™s
view of the facts, Waggoner had asked on April 4 to return
to the bargaining table to discuss the contract. Yet Respond-
ent™s Bechard put Waggoner off, saying that a manager criti-
cal to negotiations, Soares, would not return until May andRespondent would not negotiate without him. In the face of
that, Respondent proceeded with its layoffs, beginning them
on April 9. Clearly, Respondent did not, despite its letter, in-
tend to negotiate over the layoff procedures and effects be-
fore it was accomplished. Instead, it presented the Union
with a classic fait accompli. Moreover, Respondent ‚‚picked
and chose™™ which employees were to be laid off rather than
following some sort of more objective selection procedure.
As a result, the Union did not even have the opportunity to
discuss the criteria for choosing which employees were to be
laid off (and conversely, kept) nor what their recall rights
might be.That the Union might be able to negotiate an acceptableprocedure for future layoffs thereafter is, therefore, beside the
point. Respondent never gave it even then opportunity to
deal with this layoff. Accordingly, I find that this unilateral
layoff violated Section 8(a)(5).Respondent™s defense, that the Union somehow waived itsright to bargain over these layoffs is unsupported by the
facts. It is not necessary to describe the subsequent negotia-
tions on which Respondent relies in supposed proof of that
defense. It suffices to say that there is no credible evidence
that the Union ever accepted Respondent™s proposed manage-
ment-rights clause. But even if it had, there is even less
showing that it would have been accepted retroactively to
cover the April 9 (or 15) layoffs. Its proffered defense is in-
adequate to the task.7THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease
and desist therefrom and to take certain affirmative action
designed to effectuate the policies of the Act. With respect
to this type of case, the Board has prescribed the appropriate
affirmative remedy in Plastonics, Inc., 312 NLRB 1045(1993). Following the teaching of that case, the affirmative
remedy shall include an order requiring Respondent to notify
the Union before it implements any future layoff and give it
an opportunity to bargain over the procedures to be followed
in carrying out the layoff and the effects of the layoff on the
employees, unless the parties agree to a different procedure
in a written collective-bargaining contract. In addition, it
shall be directed to make the employees whole for lost pay,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00403Fmt 0610Sfmt 0610D:\NLRB\324.052APPS10PsN: APPS10
 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
with interest for the duration of the layoff. In this regard, theBoard said, id.:The traditional and appropriate Board remedy for anunlawful unilateral layoff based on legitimate economic
concerns includes requiring the payment of full back-
pay, plus interest, for the duration of the layoff. LapeerFoundry & Machine, 289 NLRB 952, 955Œ956 (1988).Contrary to the judge, this remedy does not require an
antecedent finding that bargaining would have pre-
vented the layoffs. As stated in Lapeer,First, requiring [such a] finding ... requires the
Board or a court to engage in a post-hoc determina-
tion of the economic situation, instead of letting the
parties decide themselves at the time of the layoff.
This requirement thus unnecessarily injects the Gov-
ernment into an area in which the collective-bargain-
ing process should be permitted to function. Second,
the requirement is contrary to our customary policy
to order a respondent to restore the status quo when
the respondent has taken unlawful unilateral action to
the detriment of its employees. The ‚‚consequences
of Respondent™s disregard of its statutory obligation
should be borne by the Respondent, the wrongdoer
herein, rather than by the employees.™™ HamiltonElectronics Co., 203 NLRB 206 (1973).I recognize that the layoff here is of much longer durationthan the one in Plastonics, which had a definite term. Evenso, the Board seems there to have rejected the lesser remedy,
which follows the logic of Transmarine Navigation Corp.,170 NLRB 389 (1968). See Chairman Stephens™ concurring
opinion, where he says he would have chosen such a remedy
had the layoff been longer than 2 weeks. The majority chose
‚‚duration of the layoff™™ as the proper backpay period. In-
deed, that is the traditional remedy for such violations. Inter-system Design Corp., 278 NLRB 759 (1986). Guided by thatcase, I shall order that Respondent make whole the employ-
ees laid off on or about April 9, 1996, by paying them their
normal wages from the date of their layoffs until the earliest
of the following conditions are met: (1) reinstatement of the
laid-off employees; (2) mutual agreement as to the manner,
method, and effects of the layoffs; (3) good-faith bargaining
resulting in a bona fide impasse; (4) the failure of the Union
to commence such negotiations within 5 days of Respond-
ent™s notice of its desire to bargain with the Union; or (5)
the subsequent failure of the Union to bargain in good faith.
Backpay shall be based on the earnings the laid-off employ-
ees normally would have received during the applicable pe-
riod, less any net interim earnings, and shall be computed in
the manner set forth in F.W. Woolworth Co
., 90 NLRB 289(1950), plus interest as set forth in New Horizons for the Re-tarded, 283 NLRB 1173 (1987). Finally, I shall include anorder requiring Respondent to expunge from its records any
reference to the unlawful discharge of those employees and
shall require Respondents to notify them in writing that it
has done so and that the discharges will not be used against
them in any way. Sterling Sugars, 261 NLRB 472 (1982).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. In December 1995, acting through John Bechard, Re-spondent solicited an employee to bring decertification pro-
ceedings before the Board, and by such conduct Respondent
interfered with, restrained and coerced employees from exer-
cising their Section 7 rights to remain represented by a labor
organization as authorized by Section 9(a) of the Act thus
violated Section 8(a)(1) of the Act.4. On March 9, 1996, Respondent, acting through its su-pervisor and agent Dan Lincoln, interfered with, restrained,
and coerced an employee by telling him the rights guaran-
teed him in Section 7 of the Act, and which were set forth
on an official Board poster, were meaningless, simulta-
neously suggesting that the exercise of those rights would
only result in his getting into trouble with Respondent, and
thereby violated Section 8(a)(1) of the Act.5. Beginning on April 9, 1996, Respondent breached thegood-faith bargaining obligation of Section 8(a)(5) and Sec-
tion 8(d) of the Act by unilaterally, and without adequate no-
tice to the Union, laying off 79 employees, thereby depriving
the Union of the opportunity to bargain about the procedures
to be followed in layoffs, the recall rights of employees who
were to be laid off, and the effects such a layoff would have
on those employees.[Recommended Order omitted from publication.]APPENDIX AOdebrecht Contractors of California, Inc.Employees entitled to backpay due to layoffs on or aboutApril 9, 1996Aboytes, EdwardBadger, Jim
Beckstrom, JeffBeruman, Daniel

Bowen, TomothyBoyd, Lee

Brogden, DexterBrogden, Peter

Campbell, ChrisCarlson, Don

Cedarburg, DanChestnut, Charles

Clark, RichardCoronel, Elizabeth

Cortez, JavierCullin, Kathleen

Cummings, GlennDavila, Javier

De La Garrigue, TomFross, Mike

Gardiner, MichelleGillen, William

Granados, ChrisGuzman, Martin

Hamilton, ShaneHampton, Bradley

Hampton, GregHardwick, Mike

Harker, RobergHarvey, Brenda

Heristad, BillHerrera, Tony

Higgins, TonyHobbs, Bill

Holowell, JeffreyHolt, Dennis

House, JimmyHuizenga, Randy

Jacobs, WilliamKetterhange, Peter

Kresin, JimLandry, Richard

Lang, DallasLawrence, Robert

Lehr, TimLincoln, Don

Margadonna, TomMartin, William

McMakin, JohnMorrow, Richard

Nichols, MikeO™Donnel, Brian
VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00404Fmt 0610Sfmt 0610D:\NLRB\324.052APPS10PsN: APPS10
 405ODEBRECHT CONTRACTORS OF CALIFORNIAOrosco, FrederickOrtiz, Michael
Osborn, MarkPattison, Harry

Peterson, BrianRamirez, Thomas

Reuze, RoyRichardson, David

Santa Anna, NicholasShanner,Paul

Shipman, KurtSimon, Earl

Slinkey, DavidSmith, Rocky

Spayd, K.R.Stankiewica, John
Torres, DavidToscas, Robert
Tougas, ShelleyUbben, Willie
Vanderpool, RayVick, Tracy

Willinga, JamesWard, Roger

Weaver, DouglasWiekel, William

Zatina, DanielThe beginning of the backpay period varies slightly for eachemployee. (See G.C. Exh. 2.)VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00405Fmt 0610Sfmt 0610D:\NLRB\324.052APPS10PsN: APPS10
